Williams, J.
(concurring in part, dissenting in part)— The appeal is frivolous. Rodriquez v. Bar-S Food Co., 539 F. Supp. 710 (D. Colo. 1982), a federal district court memorandum opinion and order, adds no substance to the well settled principles established by the case authorities, including those cited and discussed by the majority opinion. Moreover, the unsupported conclusion in that case that a cause of action could be maintained against Bar-S for tortious acts committed before becoming an employer does not apply; Jensen was an employer at the time of the *692alleged interference and appellants claim all respondents were acting in concert.
I would tax appellants for attorney fees and costs pursuant to RAP 18.9.